DETAILED ACTION
Claims 1-20 are pending
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The information disclosure statements (IDSs) submitted on 11/18/2020 and 04/07/2021 are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statements are being considered by the examiner.
Specification
The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1-8, 10-18, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Arora et al. (US 2016/0224397 A1) in view of Jung et al. (US 2017/0046171 A1)

Regarding claim 1, Arora teaches the invention substantially as claimed including an electronic device ([0010]: mobile communication device 110) comprising: 
a first memory configured to store multiple applications ([0021] memory separated into a volatile random access memory (RAM) 330 and a non-volatile memory in the form of a flash erasable programmable read only memory (“FLASH memory”) 340; [0024] FLASH memory 340 is formed of inexpensive floating-gate memory, and includes several portions of ; 
a second memory ([0023] RAM 330 includes memory that can be accessed by CPU 310 at high speed. A mobile operating system typically uses portions of RAM 330 to set up various data structures, such as a portion 332 for storing a process table, and a portion 334 for storing a scheduler. In addition, the operating system loads particular mobile apps, or portions thereof, into an application code portion 336 of RAM 330 so they can be executed at relatively high speed.); and 
at least one processor operatively connected to the first memory and the second memory (Fig. 3, CPU 310 coupled with RAM 330 and FLASH 340 via system bus 320), wherein the at least one processor is configured to: 
determine, based on a history of usage of the multiple applications for a first period of time, a priority of the multiple applications with regard to each of multiple time intervals included in a second period of time following the first period of time ([0028] Usage history table 420 is a table of entries created and maintained by usage pattern analyzer 410 in RAM 330 or FLASH memory 340. Each entry has an application indicator and context data corresponding to and associated with the software application. The application indicator indicates, directly or indirectly, a particular mobile application. In the example shown in FIG. 4, usage history table 420 has N entries including two exemplary entries. The first entry corresponds to a first mobile app labeled “APP #1” and has associated context data labeled “CONTEXT #1”. The N.sup.th entry corresponds to an N.sup.th mobile app labeled “APP #N” and has associated context data labeled “CONTEXT #N”. In some embodiments, the mobile operating system stores the usage first period of time); [0030] usage pattern analyzer 410 reads the current context and updates the corresponding entry in usage history table 420 so that, over time, usage pattern analyzer 410 “learns” the user's preferences. Moreover usage history table 440 has the capability to grow as the user adds new applications.; [0031]; [0032] for example, the most commonly used application (EMAIL or a social media application or a web browser) and its probability of selection, based on a sorted list of applications the time spent or number of initializations, and the times of execution of different applications; [0035] Usage pattern analyzer 410 continues to track such context-based metrics and maintains and refines this information in usage history table 420 over time (multiple time intervals in a second period of time following the first period); [0038] give more priority to the application the user executes more often based on historic data.); 
preload a predetermined first number of applications into the second memory based on the priority if a designated condition is satisfied ([0036] For example, the execution context can be used to choose particular applications to pro-actively load and place the application code in RAM. Certain applications can be loaded into RAM based on historic execution information before the user actually provides an input to launch the application. For example, a social media application can be loaded into memory at noon every day because the user frequently loads the social media application at her lunch hour. Thus the pre-loading can reduce the latency perceived by the user. Usage pattern analyzer 410 can also direct the mobile operating system to allocate shared resources such as memory to various applications based on their usage histories; Claim 5: wherein said at least one speculative action comprises: pre-loading said software program from said non-volatile memory into said volatile memory; [0032] for example, the most commonly used application (EMAIL or a social media application or a web preloading application if free space is available in the RAM corresponds to the designated condition being satisfied).

While Arora considers free space in the RAM to determine whether to allow/remove preloaded prioritized applications, Arora does not expressly teach preload a first list of applications into the second memory if the designated condition is satisfied in a first time interval among the multiple time intervals, and preload a second list of applications into the second memory if the designated condition is satisfied in a second time interval among the multiple time intervals.

However, Jung teaches preload a first list of applications into the second memory if the designated condition is satisfied in a first time interval among the multiple time intervals, and preload a second list of applications into the second memory if the designated condition is satisfied in a second time interval among the multiple time intervals ([0236]; [0248] In operation 705, the controller 580 may measure the state of a RAM 551. According to an embodiment of the present disclosure, the controller 580 may measure a currently available memory area in the RAM 551. [0249] In operation 707, the controller 580 may identify whether one or more module groups can be loaded in the RAM 551. According to an embodiment of the present disclosure, the controller 580 may compare the size of the currently available memory area with that of the basic necessary memory area and may identify whether one or more module i.e., designated condition is satisfied in a first time). [0250] According to an embodiment of the present disclosure, in cases where the currently available memory area is larger than the basic necessary memory area, for example, in cases where a loadable memory area exits, the controller 580 may, in operation 709, preload at least one module group in the loadable memory area of the RAM 551 according to the loading level that is configured in operation 701 according to the state of the RAM 551. [0251] For example, referring to FIG. 11, in cases where the loadable memory area contains 1000 Kbytes, the controller 580 may preload the first priority module group ‘A’ and the second priority module group ‘B’ that can be loaded within the range of 1000 Kbytes (i.e., first list) on the basis of the loading sequence of the loading Table. [0252] When the loading is completed in operation 709, the controller 580 may perform operation 713. In operation 713, the controller 580 may determine whether an ending condition is satisfied. In cases where the ending condition is satisfied, the controller 580 may complete the process of operating the RAM 551 for the execution of the memo application 552. Alternatively, in cases where the ending condition is not satisfied, the controller 580 may repeat operation 705 (i.e., a second iteration consider a designated condition at a second time (available RAM area), and selects second list/modules of applications in a second time). [0253] According to an embodiment of the present disclosure, in cases where all module groups that correspond to the loading level depending on the state of the RAM 551, which has been configured in operation 701, are loaded in the RAM 551, the controller 580 may complete the process of operating the RAM 551 for the execution of the memo application 552).



Regarding claim 2, Arora teaches wherein the at least one processor is further configured to: determine a number of executions of the multiple applications exceeds a designated threshold ([0031] In operation, usage pattern analyzer 410 periodically receives or reads the context information and predicts applications that have a high probability of being launched by the user in the current context. Usage pattern analyzer 410 does this, for example, by performing an associative search of the context field of usage history table 420 to look for one or more apps that are correlated to the current context. [0032] for example, the most commonly used application (EMAIL or a social media application or a web browser) and its probability of selection, based on a sorted list of applications the time spent or number of initializations, and the times of execution of different applications).
In addition, Jung teaches determine a state of the second memory at each first cycle (Fig. 7, Steps 705 “measure state of RAM” is periodically determined).

Regarding claim 3, Jung teaches wherein the at least one processor is further configured to: determine the first number based on at least one of a capacity of the second memory and the state of the second memory ([0250] According to an embodiment of the present disclosure, in cases where the currently available memory area is larger than the basic 

Regarding claim 4, Jung teaches wherein the at least one processor is further configured to: change the first number if it is determined that the state of the second memory has changed ([0249] In operation 707, the controller 580 may identify whether one or more module groups can be loaded in the RAM 551. According to an embodiment of the present disclosure, the controller 580 may compare the size of the currently available memory area with that of the basic necessary memory area and may identify whether one or more module groups can be preloaded in the RAM 551, based on the comparison result.).

Regarding claim 5, Arora teaches wherein the at least one processor is further configured to: produce, at a designated second cycle, a list enumerating the multiple applications, based on information regarding the number of times the multiple applications are forecasted to be executed in each of multiple time intervals included in the second period of time, and determine a priority of the multiple applications based on the list ([0031] In operation, usage pattern analyzer 410 periodically receives or reads the context information and predicts applications that have a high probability of being launched by the user 

Regarding claim 6. Arora teaches wherein the at least one processor is configured to: determine the first number of applications to be preloaded into the second memory, wherein applications having a high priority, among the multiple applications enumerated on the list, are preloaded first ([0032] In some embodiments, usage pattern analyzer 410 can determine the context from various sets of variables. For example, usage pattern analyzer 410 can evaluate the context based on global application execution characteristics. These global application characteristics include, for example, the most commonly used application (EMAIL or a social media application or a web browser) and its probability of selection, based on a sorted list of applications the time spent or number of initializations, and the times of execution of different applications; [0036] Usage pattern analyzer 410 leverages execution context information in a variety of ways by directing the operating system to take a variety of speculative actions. For example, the execution context can be used to choose particular applications to pro-actively load and place the application code in RAM. Certain applications can be loaded into 

Regarding claim 7, Jung teaches wherein the at least one processor is further configured to: preload a second number of applications, excluding the first number of applications among the multiple applications enumerated on the list, into the second memory; and determine that the first number of applications are preferentially preloaded into the second memory compared with the second number of applications ([0236]; [0248] In operation 705, the controller 580 may measure the state of a RAM 551. According to an embodiment of the present disclosure, the controller 580 may measure a currently available memory area in the RAM 551. [0249] In operation 707, the controller 580 may identify whether one or more module groups can be loaded in the RAM 551. According to an embodiment of the present disclosure, the controller 580 may compare the size of the currently available memory area with that of the basic necessary memory area and may identify whether one or more module groups can be preloaded in the RAM 551, based on the comparison result (i.e., designated condition is satisfied in a first time). [0250] According to an embodiment of the present disclosure, in cases where the currently available memory area is larger than the basic necessary memory area, for example, in cases where a loadable memory area exits, the controller 580 may, in operation 709, preload at least one module group in the loadable memory area of the RAM i.e., first list) on the basis of the loading sequence of the loading Table. [0252] When the loading is completed in operation 709, the controller 580 may perform operation 713. In operation 713, the controller 580 may determine whether an ending condition is satisfied. In cases where the ending condition is satisfied, the controller 580 may complete the process of operating the RAM 551 for the execution of the memo application 552. Alternatively, in cases where the ending condition is not satisfied, the controller 580 may repeat operation 705 (i.e., a second iteration consider a designated condition at a second time (available RAM area), and selects second list/modules of applications in a second time). [0253] According to an embodiment of the present disclosure, in cases where all module groups that correspond to the loading level depending on the state of the RAM 551, which has been configured in operation 701, are loaded in the RAM 551, the controller 580 may complete the process of operating the RAM 551 for the execution of the memo application 552).

Regarding claim 8, Jung teaches wherein the at least one processor is further configured to: preload, into the second memory, an application installed in the first memory as at least a part of the second number of applications (Abstract: a non-volatile memory to store an application program, and a volatile memory to store instructions that allow the processor to load a first part of the application program in the volatile memory based on a first change of state of the electronic device, to load a second part of the application program in i.e., a second iteration consider a designated condition at a second time (available RAM area), and selects second list/modules of applications in a second time). [0253] According to an embodiment of the present disclosure, in cases where all module groups that correspond to the loading level depending on the state of the RAM 551, which has been configured in operation 701, are loaded in the RAM 551, the controller 580 may complete the process of operating the RAM 551 for the execution of the memo application 552).

Regarding claim 10, Jung teaches wherein the at least one processor is further configured to: identify, as at least a part of the designated condition, at least one of: a booting of the electronic device is completed, a designated third cycle arrives, a state of the second memory is changed (Fig. 7, Step 705; [0248] In operation 705, the controller 580 may measure the state of a RAM 551. According to an embodiment of the present disclosure, the controller 580 may measure a currently available memory area in the RAM 551.), and execution of at least one application, by the electronic device, has ended.

Regarding claim 11, it is a method type claim having similar limitations as claim 1 above. Therefore, it is rejected under the same rationale above.

Regarding claim 12, it is a method type claim having similar limitations as claim 2 above. Therefore, it is rejected under the same rationale above.

Regarding claim 13, it is a method type claim having similar limitations as claim 3 above. Therefore, it is rejected under the same rationale above.

Regarding claim 14, it is a method type claim having similar limitations as claim 4 above. Therefore, it is rejected under the same rationale above.

Regarding claim 15, it is a method type claim having similar limitations as claim 5 above. Therefore, it is rejected under the same rationale above.

Regarding claim 16, it is a method type claim having similar limitations as claim 6 above. Therefore, it is rejected under the same rationale above.

Regarding claim 17, it is a method type claim having similar limitations as claim 7 above. Therefore, it is rejected under the same rationale above.

Regarding claim 18, it is a method type claim having similar limitations as claim 8 above. Therefore, it is rejected under the same rationale above.

Regarding claim 20, it is a method type claim having similar limitations as claim 10 above. Therefore, it is rejected under the same rationale above.

Claim 9 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Arora and Jung, as applied to claims 1 and 10, in further view of Pan (US 2011/0004505 A1).

Regarding claim 9, Arora teaches determining available free memory to determine whether to remove applications from a volatile memory based on memory drop (See Arora’s [0040]), but neither Arora nor Jung expressly teach wherein the at least one processor is further configured to: maintain the first number of applications preloaded until the second number of applications are un-preloaded.

	However, Pan teaches wherein the at least one processor is further configured to: maintain the first number of applications preloaded until the second number of applications are un-preloaded ([0014]: the pre-loaded media assets are removed sequentially according to their priorities. The lowest priority asset is removed first and the process is repeated until there is a sufficient storage capacity for the Zone-user or all the storage capacity of the apparatus is used up.).

	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Pan with the teachings of Arora and Jung to remove preloaded assets in a particular sequence. The modification would have been motivated by the desire of removing lowest priority preloaded assets first to free space.

Regarding claim 19, it is a method type claim having similar limitations as claim 9 above. Therefore, it is rejected under the same rationale above.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Kurihara et al. (US 2013/0311751 A1) System and Data loading method.
Ben-Itzhak (US 2012/0047509 A1) Systems and methods for improving performance of computer systems
Huang (US 2020/0342338 A1) Method for Preloading Application, Storage medium and terminal.
Koskimies (US 2012/0167122 A1) Method and Apparatus for Pre-Initializing Application Rendering Processes.
Wu et al. (US 2016/0117260 A1) Method and Computing device for encrypting data stored
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JORGE A CHU JOY-DAVILA whose telephone number is (571)270-0692. The examiner can normally be reached Monday-Friday, 9:00am-5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JORGE A CHU JOY-DAVILA/Primary Examiner, Art Unit 2195